UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BOSS WORLDWIDE LLC D/B/A ALGO ONLINE RETAIL INDEX NUMBER: 19-CV-2363

vs Plaintiff
BEAU CRABILL, THOMAS CRABILL, JR., and ALL OUT RAW LLC

_ __Defendant
AFFIDAVIT OF SERVICE

State of Delaware }
County of New Castle} ss.:

The undersigned, being duly sworn, deposes and says:
Deponent is not a party herein, is over 18 years of age and resides in the state of Delaware,
That on 03/21/2019 at 3:25 PM at 222 Delaware Avenue, 17th Floor, Wilmington, DE 19899

deponent served a(n) Summons in a Civil Action and Complaint Jury Trail Demand with Exhibits A-C, Civil Cover
Sheet, Electronic Case Filing Rules & Instructions, Individual Practices of Judge Vincent L. Briccetti

on Beau Crabill c/o Jeremy Anderson, Fish & Richardson P.C., accepted by Paty Clark,
deponent knew the person so Served to be a person authorized to accept service.

Description of Person Served
Gender: Female

Skin: White

Hair: Blonde

Age: 51 - 65 Yrs.

Height: 5’ 4" - 5' 8"

Weight: 100-130 Lbs.

Other:

Sworpts tefore me this
a5 day of Mache ——
sed

NOTARY. PLE: a
ce ANGELO BRITT

OTARY PUBLIC
TATE OF DELAWARE
mmission Expires May 1 2022

 

“Kevin S$. Dunn

 

Serving By Invi hy inc. | 233 Broadway, Suite 2201 ; New York NY 10279
New York City Dept. of Consumer Affairs License No 0761760
